Danny Beatley v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-118-CR

Â Â Â Â Â DANNY BEATLEY,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 359th District Court
Montgomery County, Texas
Trial Court # 01-09-05568-CR
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

CONCURRING OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â I concur in affirming the judgment.  I would, however, sustain Beatleyâs complaint about the
admissibility of the âexpertâ testimony, because the State failed to meet its burden of showing that
the witness is qualified on the specific matter in question.  Wyatt v. State, 23 S.W.3d 18, 27 (Tex.
Crim. App. 2000).
Â Â Â Â Â Â A court of appeals may no longer presume that the trial judge disregarded inadmissible
testimony in a bench trial.  Gipson v. State, 844 S.W.2d 738, 741 (Tex. Crim. App. 1992).  Thus,
a harm analysis is required.
Â Â Â Â Â Â In light of the reports and extensive testimony from Dr. Roger Saunders and Dr. Carmen
Petzold, both offered by Beatley and heard by the trial judge who was the fact finder at the
punishment hearing, I would find the error harmless.  Tex. R. App. P. 44.2(b) (error harmless
unless substantial rights violated).

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â BILL VANCE
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice

Concurring opinion delivered and filed July 30, 2003
Do not publish

e issue and affirm the
judgment.
Â 
FELIPE REYNA
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Affirmed
Opinion delivered and
filed July 25, 2007
Do not publish
[CRPM]
       



[1]
Â Â Â Â Â Â Â Â Â Â Â Â Â  The original clerkÂs record
contains the order appointing counsel signed five days after Gamble signed his
application for appointed counsel.